DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Amendment filed 07/08/2021.  Claims 1-6 and 8-10 are pending.  Claim 7 has been cancelled.  Claim 1 has been written in independent form.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, and 9 is/are rejected under 35 USC § 102(a)(1) as being anticipated by Purwin et al., U.S. Patent 10,000,284 B1 (hereinafter called Purwin).
Regarding claim 1, Purwin teaches an aircraft, comprising:
a plurality of rotor units (See e.g., FIGS. 7-9 elements 204; column 17 lines 7-24) each of which includes a propeller (See e.g., FIG. 9 elements 246), and a motor (See e.g., FIGS. 7 & 9 elements 210) which drives the propeller;
a balloon (See e.g., column 2 line 60; column 3 lines 45-47) to which the plurality of rotor units are connected (See e.g., column 2 lines 60-62), the balloon containing a gas less dense than air (See e.g., column 2 lines 60-67); and
a controller (See e.g., FIG. 9 element 280; column 24 lines 44-51) which controls operation of the plurality of rotor units,
(See e.g., column 20 lines 40 and 42-44), and
the controller causes the aircraft to rotate in a plan view or move (See e.g., column 22 lines 42-44; column 22 line 59-column 23 line 1, which teaches that the onboard control element aids in navigating, i.e., move the UAV), by causing the propeller included in at least one rotor unit among the plurality of rotor units to rotate in the reverse direction (See e.g., column 20 lines 40 and 42-44),
the plurality of rotor units are disposed to form a ring shape in the plan view (See e.g., FIG. 8 elements 204a-204d), and include:
a pair of first rotor units which are located in opposite positions (See e.g., FIG. 8 elements 204a & 204c), and configured to generate downward thrust when the propellers rotate clockwise in the plan view; and
a pair of second rotor units which are located in opposite positions (See e.g., FIG. 8 elements 204b & 204d), and configured to generate downward thrust when the propellers rotate counterclockwise in the plan view, and
the aircraft (See e.g., FIG. 8 element 200) is configured to rotate counterclockwise in the plan view when both of the propellers of the pair of first rotor units and the propellers of the pair of second rotor units rotate clockwise (Examiner notes that because the prior art of Purwin has all of the parts as claimed, it is capable of performing the claimed “configured to” requirements).
Regarding claim 2, Purwin teaches wherein the plurality of rotor units are disposed to form a ring shape in the plan view (See e.g., FIG. 8 elements 204), and
(See e.g., column 20 lines 40 and 42-44).
Regarding claim 4, Purwin teaches wherein the aircraft is caused to descend by all the plurality of rotor units generating downward thrust (See e.g., column 20 line 27-29).
Regarding claim 5, Purwin teaches further comprising:
an instruction obtainer which obtains an instruction (See e.g., FIG. 10 element 1024; column 22 lines 42-44; column 24 lines 37-60; column 28 lines 21-50) for causing the at least one rotor unit to generate downward thrust,
wherein when the instruction obtainer obtains the instruction, the at least one rotor unit generates downward thrust (See e.g., column 22 lines 42-44).
Regarding claim 6, Purwin teaches further comprising:
a detector which detects a state of the aircraft (See e.g., FIG. 9 element 286; column 22 lines 42-44; column 23 lines 20-23 and 37-43),
wherein the instruction obtainer obtains an instruction according to a result of detection by the detector (See e.g., FIG. 10 element 1024; column 22 lines 42-44; column 24 lines 37-60; column 28 lines 21-50).
Regarding claim 9, Purwin teaches wherein the balloon laterally covers the plurality of rotor units, across a height of the plurality of rotor units in an up-and-down direction (See e.g., FIGS. 7-9 element 202; column 19 lines 7-57).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.
Claim 8 is/are rejected under 35 USC § 103 as being unpatentable over Purwin, and further in view of NAKAMURA, U.S. Patent Application Publication 2017/0137104 A1 (hereinafter called NAKAMURA).
Regarding claim 8, Purwin teaches a buoyancy force of the UAV being balanced by payload and UAV and, subsequently the vertical thrust units may idle (See e.g., column 27 lines 20-23), but Purwin does not teach the balloon causes the aircraft to rise using only buoyancy of the balloon.
However, NAKAMURA teaches the balloon causes the aircraft to rise using only buoyancy of the balloon (See e.g., ¶ [0054]).
Thus, it would have been obvious to a person having ordinary skill in the art, having the prior art of Purwin and NAKAMURA before him, before the effective filing date of the claimed (See e.g., ¶ [0054]).


Claim 10 is/are rejected under 35 USC § 103 as being unpatentable over Purwin, and further in view of Warrington et al., U.S. Patent 4,685,640 A (hereinafter called Warrington).
Regarding claim 10, Purwin teaches all the limitations of the instant claim as set forth in the rejection of claim 1 hereinabove, except the balloon includes a plurality of ventilation holes which pass through the balloon in an up-and-down direction, and the plurality of rotor units are each disposed in a different one of the plurality of ventilation holes.
However, Warrington teaches the balloon includes a plurality of ventilation holes which pass through the balloon in an up-and-down direction (See e.g., FIG. 3 elements 56, 58), and the plurality of rotor units are each disposed in a different one of the plurality of ventilation holes (See e.g., FIG. 3 elements 33, 34).
Thus, it would have been obvious to a person having ordinary skill in the art, having the prior art of Purwin and Warrington before him, before the effective filing date of the claimed invention, to include in the aircraft of Purwin, the balloon includes a plurality of ventilation holes which pass through the balloon in an up-and-down direction, and the plurality of rotor units are each disposed in a different one of the plurality of ventilation holes, as taught in the analogous art of Warrington.  One of ordinary skill in the art would have been motivated to do so, to (See e.g., column 2 lines 5-8).
Response to Arguments
Applicant’s arguments filed 02/08/2022 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner notes that Applicant presented arguments in the After Final filed 01/31/2022 that were against SABIE et al., U.S. Patent Application 2020/0331601 A1, which Examiner never relied on to teach any of the filed claims pertaining to the instant application.
As a note to correct the record, in the Advisory Action filed 01/31/2022, Examiner inadvertently cited paragraph [0030] in the Purwin disclosure to teach the applicable cited material Examiner relied upon.  The correct recitation should have stated column 20 lines 40-45 as Purwin is a Patent, i.e., U.S. Patent 10,000,284 B1 which does not have paragraphs, nor is there a corresponding U.S. Patent Application Publication for the cited patent of Purwin.
Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
24 February 2022



/Nicholas McFall/Primary Examiner, Art Unit 3644